United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2350
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Ronald D. Banse, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: November 18, 2013
                            Filed: December 6, 2013
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, MELLOY and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       In July 2010, Ronald D. Banse pled guilty to one count of possession of a
stolen firearm, 18 U.S.C. § 922(j), and was sentenced to 20 months' imprisonment and
three years of supervised release. Mr. Banse completed his prison sentence and began
serving his supervised release term on September 2, 2011. On December 21, 2012,
his probation officer filed a petition alleging that Mr. Banse had violated multiple
conditions of his supervised release. The alleged violations included the following:
committing another federal, state, or local crime; failing to notify his probation officer
of a change in residence; and failing to notify his probation officer before unilaterally
deciding to leave his mental health treatment center. The alleged criminal activity
involved Mr. Banse selling his vehicle to a pawn shop in Omaha, Nebraska, and later
surreptitiously attempting to retrieve the same vehicle. While attempting to leave the
pawn shop with the vehicle—which he no longer owned—Mr. Banse caused
approximately $3,000 in property damage.

       The petition was amended on January 10, 2013, to include two new alleged
violations. The new allegations described Mr. Banse attempting to shoplift
electronics from a Wal-Mart store in Lakewood, California, and failing to receive
permission from his probation officer before leaving the judicial district.1

       A revocation hearing was held on April 8, 2013. At the hearing, Mr. Banse
admitted to shoplifting in California and failing to notify his probation officer before
leaving the judicial district. The remaining allegations were dismissed. The district
court2 varied upward from a Guidelines range of 7 to 13 months for Mr. Banse and
instead sentenced him to 24 months' imprisonment followed by an additional 12
months' supervised release. On appeal, Mr. Banse challenges the substantive
reasonableness of his sentence.3 We affirm.


      1
          Mr. Banse's judicial district was the District of Nebraska.
      2
       The Honorable Laurie Smith Camp, Chief Judge of the United States District
Court for the District of Nebraska.
      3
        Mr. Banse filed a pro se supplemental brief for consideration by this panel.
The Eighth Circuit typically does not address issues raised by a defendant in pro se
filings when the defendant is represented by counsel. United States v. Benson, 686
F.3d 498, 504–05 (8th Cir. 2012). Nevertheless, we have reviewed Mr. Banse's
additional arguments raised in his supplemental brief and find them without merit.

                                           -2-
       This court reviews a district court's final sentencing decision under a
deferential abuse-of-discretion standard. United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc). "A district court abuses its discretion when it (1) fails
to consider a relevant factor that should have received significant weight; (2) gives
significant weight to an improper or irrelevant factor; or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment."
Id. (internal quotation marks omitted). Ultimately, the court must consider whether
the "totality of the circumstances" justifies the sentence, taking into account "the
extent of any variance from the Guidelines range." Gall v. United States, 552 U.S.
38, 51 (2007).

        Mr. Banse argues on appeal that the district court committed an abuse of
discretion by "discounting important [18 U.S.C. § 3553(a) sentencing] factors while
overvaluing others." We disagree. Before selecting a punishment, the district court
at the sentencing hearing carefully considered the statutory sentencing factors under
§ 3553(a). The court discussed, among other things, whether general or specific
deterrence warranted a particular sentence, § 3553(a)(2)(B), the need to protect
society from Mr. Banse, § 3553(a)(2)(C), as well as the need to provide Mr. Banse
with adequate mental health treatment resources, § 3553(a)(2)(D).

       To the extent the district court did not specifically discuss each sentencing
factor under § 3553(a), we note that the district court must only "satisfy the appellate
court that [the district court] has considered the parties' arguments and has a reasoned
basis for exercising [the district court's] own legal decisionmaking authority." United
States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009) (internal quotation marks
omitted). While the district court imposed a sentence that exceeded the recommended
Guidelines range, the Guidelines themselves are advisory, see United States v.
Booker, 543 U.S. 220, 245 (2005), and the district court adequately explained its
reasons for imposing an above-Guidelines sentence in this case. Finding no abuse of
discretion, we affirm the judgment of the district court.
                          ______________________________

                                          -3-